                            UNITED STATES DISTRICT COURT
                            NORTTIERN DISTRICT OF TEXAS
                                 LUBBOCKDIYISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 5:19-CR-094-01-H

HORACTO BACA-RODRTGUEZ (01),
  Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TIIE I]NITED STATES MAGISTRATE JI]DGE
                            CONCERNING PLEA OF GTJILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, ttre Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bX1), the undersigrred District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence   will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated October     + 2019.
                         ---t-'


                                                          SLEY
                                                 ITEI] STATES DISTRICT JUDGE
